DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hain (US 2016/0244209) in view of Mogil (US 6247328) and Coff (US 2008/0156815).
	In response to the amendment which changes the preamble to end with “consisting of” (closed interpretation), it is more expeditious to use a primary reference which is plain with fewer components and attachments.
	Hain discloses a customizable storage container (cooler 50) consisting of: a shell member (body of cooler 50) comprised of a shell base and at least one shell sidewall disposed around a perimeter of the shell base, thereby defining a shell interior volume; a lid (lid of cooler 50) rotatably secured (by hinge as “hinged lid” is mentioned in paragraph [0016], line 7) to an open end of the shell sidewall; wherein 


    PNG
    media_image1.png
    588
    807
    media_image1.png
    Greyscale


	Hain fails to disclose the interior pouch and the cleanable material of the shell member.  
Mogil teaches internal pouch (pocket 672 as shown in Fig. 41) and the heating and cooling pack (thermal energy storage element 678 as shown in Fig. 41) capable of warming or cooling the interior without direct contact.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the internal pouch and the heating and cooling pack (affixing the internal pouch to an interior side of the lid) to provide means to maintain a food item stored within the container at a desired temperature.
	Coff teaches a cooler with an exterior surface made of a cleanable material as paragraph [0006] discusses cleaning the exterior surface once label and tape are removed and the sticky residue from tape (a marking material) may is cleaned, as well as, removable marker pen residue in last three lines of paragraph [0006].  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the shell member material to be a cleanable material disposed on an exterior side thereof to provide for labeling and marking for identification of person associated with cooler or identification of content and for the removal of the marking material and residue for reuse without any marking in a clean configuration or for reuse with alternate marking in a marked configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733